Citation Nr: 0918396	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-12 420	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bronchiectasis.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The Veteran had active service from May 1956 to July 1956.  

This mater came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In that rating decision, the RO found that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for bronchiectasis.  The 
Veteran filed a notice of disagreement and perfected his 
appeal as to that decision.  In June 2005, the Board reopened 
the claim for service connection for bronchiectasis and 
remanded the case for additional development.  Thereafter, in 
a decision dated in November 2006, the Board denied service 
connection for bronchiectasis.  The Veteran appealed the 
November 2006 decision to the United States Court of Appeals 
for Veterans Claims (Court).  The parties filed a Joint 
Motion for Remand (Joint Motion), and in an order dated in 
July 2008, the Court granted the motion, vacated the 
November 2006 Board decision, and remanded the case for 
compliance with the instructions in the Joint Motion.  

In August 2008, the Board remanded the case for additional 
development, and it is now before the Board for further 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for bronchiectasis.  
In August 2008, the Board remanded the case for medical 
examination and opinion related to the claim.  Because the 
opinion provided by the examiner was not fully responsive to 
the questions posed by the Board, further development is 
required.  

By way of background the Board notes that every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

To rebut the presumption of sound condition under section 
1111 for conditions not noted at entrance to service, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The clear and unmistakable-evidence standard 
requires that the result be undebatable.  Cotant v. West, 17 
Vet. App. 116, 131 (2003).  In considering the effect of 
section 1111 on claims for service-connected disability, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that the government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. 
Cir. 2004) citing 38 U.S.C.A. § 1153. 

The report of the Veteran's May 1956 enlistment examination 
does not record the presence of bronchiectasis, and on the 
report, a chest X-ray was stated to be negative.  Under this 
situation, in the absence of notation of bronchiectasis on 
the enlistment examination report, the Veteran is to be 
presumed sound at service entrance unless clear and 
unmistakable evidence demonstrates that bronchiectasis 
existed before service and clear and unmistakable evidence 
demonstrates that bronchiectasis was not aggravated by 
service.  

In this case, there is private medical evidence demonstrating 
the presence of bronchiectasis prior to service entrance, 
including a June 1954 letter from a private physician 
concerning hospitalization of the Veteran due to 
bronchiectasis at that time.  It was noted that the Veteran 
had "purulent sputa" since having whooping cough at the age 
of 2, and the physician further stated that the Veteran had a 
very minimal bronchiectasis involving the lingula on the left 
and a posterior basal segment on the right.  The physician 
said it was not felt that surgical intervention was indicated 
for the minimal disease at that time.  Service medical 
records include a Report of Board of Medical Survey dated in 
June 1956 in which it was noted that according to the 
Veteran's own statement, accepted by the Medical Board, he 
had had lung trouble all of his life.  In his brief to the 
Court, the Veteran acknowledged that this was clear and 
unmistakable evidence that demonstrates that bronchiectasis 
existed before service.  See Appellant's Brief pg 7-8.  

In its August 2008 remand, the Board recited the Veteran's 
medical history before, during, and after service as 
reflected by the evidence of record and requested examination 
of the Veteran by a physician who is a pulmonary specialist.  
The Board requested that the physician confirm or rule out a 
diagnosis of bronchiectasis or residuals thereof with 
specification of any identified residuals.  In addition, the 
Board requested that the physician review the record and 
state the likelihood that there was an increase in severity 
of the Veteran's bronchiectasis during his active service 
from May 31, 1956, to July 10, 1956, and if so, the 
likelihood that the increase in severity was due to the 
natural progress of the pre-existing bronchiectasis.  

In the report of the November 2008 examination, the VA 
pulmonologist, stated that the records, physical examination, 
and imaging studies confirmed the diagnosis of 
bronchiectasis.  The physician stated the Veteran had a 
diagnosis of bronchiectasis prior to beginning active service 
and that while on active service, his symptoms worsened.  The 
physician further said that based on the Veteran's history 
and documents provided (the contents of the Veteran's claims 
file), she feels it is reasonable to assume that the 
Veteran's bronchiectasis has progressed somewhat since the 
1950s.  She further said, "[s]ome of this was probably due 
to the respiratory problems he developed while on active 
duty; some was probably due to smoking and perhaps to other 
respiratory infections."  

In the Board's judgment this does not answer the question as 
to whether there was an increase in severity of the Veteran's 
bronchiectasis during his active service.  The Board will, 
therefore, request that the claims file be returned to the VA 
pulmonologist for review and additional opinion.  See Bowling 
v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing Board's 
duty to return inadequate examination report); Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998) (remanding where VA 
examination was inadequate for evaluation purposes).  In 
order to assure compliance with the legal standards that are 
applicable in this case, the Board will also request that the 
pulmonologist provide a response in terms of whether the 
requested opinions can be made with clear and unmistakable 
certainty.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file VA medical records for the 
Veteran dated from August 2008 to the 
present.  

2.  Return the claims file to the VA 
pulmonologist who conducted the 
November 2008 VA examination, or to 
another VA pulmonologist if that 
physician is not available.  Request 
that the physician review the record 
and, if warranted, examine the Veteran, 
to include any indicated studies.  

Thereafter, the physician is requested 
to consider the entire evidence 
pertaining to the manifestations of the 
Veteran's bronchiectasis before, 
during, and after service and to state 
the likelihood that there was an 
increase in severity of the Veteran's 
pre-existing bronchiectasis during his 
active service from May 31, 1956, to 
July 10, 1956, and if so, the 
likelihood that the increase in 
severity was due to the natural 
progress of the pre-existing 
bronchiectasis.  

In addition, based on the clinical 
record and the known characteristics of 
bronchiectasis, the pulmonologist is 
requested to state whether it can be 
concluded with clear and unmistakable 
certainty that the Veteran's 
bronchiectasis that pre-existed service 
was not aggravated to a permanent 
degree in service beyond that which 
would be due to the natural progression 
of the disease.  

The physician is requested to explain 
the rationale for all opinions 
expressed.  

The claims file must be provided to the 
physician and that it was available for 
review should be noted in the 
physician's report.  

3.  Then, after completion of any other 
development indicted by the state of 
the record, readjudicate the claim of 
entitlement to service connection for 
bronchiectasis, with consideration of 
the provisions of 38 U.S.C.A. § 1111 
along with the holdings in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 
2004), Cotant v. West, 17 Vet. App. 116 
(2003), and VAOPGCPREC 3-03.  If the 
claim remains denied, issue an 
appropriate supplemental statement of 
the case and provide the Veteran and 
his attorney an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




